DETAILED ACTION
Claims 1-40 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 11-18, 21-28 and 31-38 (Group I) in the reply filed on 08/11/2021 is acknowledged. Examiner suggests applicant amend the claims to cancel or withdrawn the non-elected claims 9-10, 19-20, 29-30 and 39-40. 
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 07/12/2019 and 09/09/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1, 4-6, 11, 14-16, 21, 24-26, 31 and 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2018/0062787 A1).
Regarding claim 1, Silverman teaches a method for adjusting transmission power of devices communicating on a resource unit within a wireless channel, the method comprising: 
generating, at an access point, a resource unit schedule that assigns a first portion of a wireless channel to a client device, wherein the access point communicates with the client device 40using radio transmission at a first power level and in accordance to a first wireless protocol (AP schedule resource unit (RU) for a station using higher frequency band and in according to different Modulation (64QAM) “the AP uses higher transmission power (e.g. +3 dB as shown in FIG. 2) for communicating in the RUs RU1 and RU4” see Hsieh: ¶0017]; Fig.2; ¶0016]; Fig.3); 
determining that a transmission of a second wireless protocol signal is occurring in the first portion of the wireless channel (poor condition (SNR) in the channel “the AP learns the condition of the channel CH. The condition of the channel CH is depicted in the upper part of FIG. 2. As seen in FIG. 2, the condition, e.g. the signal-to-noise (SNR), of the channel CH2 in the lower frequency band and the higher frequency band (in which the SNR is roughly 22 dB) is poor, while the condition of the middle part of the frequency band (in which the SNR is roughly 38 dB) is better” and “all the RUs RU5, RU6, RU7, and RU8 are allocated to a station STA' for communicating with the AP; i.e. for SU OFDMA application” see Hsieh: ¶[0017]); 

modifying the resource unit schedule to assign the second power level to transmissions made by the access point when communicating with the client device in the first portion of the wireless channel (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3); and
 transmitting, from the access point, a message to the client device at the second power 50level in the first portion of the wireless channel based on the resource unit schedule (AP use lower transmission power to transmit message to communicate with RUs RU2 and RU3 see Hsieh: ¶[0017]; Fig.3).
Regarding claim 4, Hsieh taught the method of claim 1 as described hereinabove. Hsieh further comprising: Page 2 of 14determining a difference between a maximum power level for the wireless channel and the second power level; allocating the difference of power levels for transmissions over one or more different 5portions of the wireless channel (high power of 3dB for 64QAM and low power of 1dB at 256QAM and 1024 QAM and use higher and lower transmission power for communication the resource units (RUs) see Hsieh: ¶[0017]; Fig.2-3).  
Regarding claim 5, Hsieh teaches a method for blanking transmissions in a channel to reduce interference during simultaneous wireless transmissions, the method comprising: 
allocating, at an access point, a wireless channel for communication in accordance with a first wireless protocol, wherein the wireless channel comprises a plurality of resource units 5defined for assignment to a plurality of client devices communicating in accordance with the first wireless protocol (AP schedule resource units (RUs) for different stations using higher frequency band and in according to different Modulation (64QAM) “the AP uses higher transmission power (e.g. +3 dB as shown in FIG. 2) for communicating in the RUs RU1 and RU4” see Hsieh: ¶0017]; Fig.2; ¶0016]; Fig.3); 
determining that a transmission of signals is occurring in a first portion of the wireless channel (poor condition (SNR) in the channel “the AP learns the condition of the channel CH. The condition of the channel CH is depicted in the upper part of FIG. 2. As seen in FIG. 2, the condition, e.g. the signal-to-noise (SNR), of the channel CH2 in the lower frequency band and the higher frequency band (in which the SNR is roughly 22 dB) is poor, while the condition of the middle part of the frequency band (in which the SNR is roughly 38 dB) is better” and “all the RUs RU5, RU6, RU7, and RU8 are allocated to a station STA' for communicating with the AP; i.e. for SU OFDMA application” see Hsieh: ¶[0017]);
identifying a plurality of impacted resource units from the plurality of resource units, 10wherein the plurality of impacted resource units is in the first portion of the wireless channel (in response to condition (SNR) and adjusting the power to lower 
generating, at the access point, a resource unit schedule that assigns the plurality of resource units to the plurality of client devices communicating in accordance with the first wireless protocol, wherein the plurality of impacted resource units is not assigned to client devices for communication (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3); and 
15transmitting, from the access point, a message to a client device based on the resource unit schedule (AP use lower transmission power to transmit message to communicate with RUs RU2 and RU3 see Hsieh: ¶[0017]; Fig.3).  
Regarding claim 6, Hsieh taught the method of claim 5 as described hereinabove. Hsieh further comprising increasing a power level for transmissions made by the access point when communicating over resource units that are (1) in the plurality of resource units and (2) not in the plurality of impacted resource units (adjusting transmission power for communicating in the RUs based on condition  see Hseih: ¶0017]).  
Regarding claim 11, claim 11 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 11 recites a system that perform same functionalities as method of claim 1. 
Regarding claims 14-16, they are is rejected for the same reason as claims 4-6 as set forth hereinabove.
Regarding claim 21, claim 21 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 21 recites a system of means that perform same functionalities as method of claim 1. 
Regarding claims 24-26, they are is rejected for the same reason as claims 4-6 as set forth hereinabove.
Regarding claim 31, claim 31 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 31 recites a non-transitory readable medium that perform same functionalities as method of claim 1. 
Regarding claims 34-36, they are is rejected for the same reason as claims 4-6 as set forth hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 2-3, 7-8, 12-13, 17-18, 22-23, 27-28, 32-33 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2018/0062787 A1) in view of Silverman et al. (US 2020/0287633 A1).
Regarding claim 2, Hsieh taught the method of claim 1 as described hereinabove. Hsieh  does not explicitly teaches wherein the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices are transmitting signals in the first portion of the wireless channel.  
However, Silverman teaches wherein the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices are transmitting signals in the first portion of the wireless channel (the access point allocates the RU318 to a wireless client device the highest signal strength and to mitigate the interferences “the access point allocates the RU 318 to a wireless client device that contributes the highest signal strength 350 to the received signal 330” see ¶[0023]; Fig.3 element 318) in order to mitigate interference between co-located wireless transceiver see Silverman: ¶[0001]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hsieh to include (or to use, etc.) the wherein the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices are transmitting signals in the first 
Regarding claim 3, the modified Hsieh taught the method of claim 2 as described hereinabove. Hsieh further teaches wherein the legacy device detects other devices that are transmitting signals based on a carrier sense threshold, further comprising adjusting the second power level to be less than the carrier sense threshold (second power level (1dB) is less than the SNR roughly 22dB) see Hsieh: ¶[0017]) .  
Regarding claim 7, Hsieh taught the method of claim 5 as described hereinabove. Hsieh further teaches generating, at the access point, the resource unit schedule wherein the second plurality of impacted resource units is not assigned to client devices for communication (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3).
Hsieh does not explicitly teaches wherein the transmission of signals is centered on a different wireless channel that overlaps with the wireless channel, further comprising: determining an overlapping region between the wireless channel and the different wireless channel; 5identifying a second plurality of impacted resource units in the overlapping region.
However, Silverman teaches wherein the transmission of signals is centered on a different wireless channel that overlaps with the wireless channel, further comprising: determining an overlapping region between the wireless channel and the different wireless channel; identifying a second plurality of impacted resource units in the overlapping region (resource unit 318 is overlap first channel and second channel see 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hsieh to include (or to use, etc.) the wherein the transmission of signals is centered on a different wireless channel that overlaps with the wireless channel, further comprising: determining an overlapping region between the wireless channel and the different wireless channel; 5identifying a second plurality of impacted resource units in the overlapping region as taught by Silverman in order to mitigate interference between co-located wireless transceiver see Silverman: ¶[0001]).
Regarding claim 8, claim 8 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claims 12-13, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 17-18, they are is rejected for the same reason as claims 7-8 as set forth hereinabove.
Regarding claims 22-23, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 27-28, they are is rejected for the same reason as claims 7-8 as set forth hereinabove.
Regarding claims 32-33, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 37-38, they are is rejected for the same reason as claims 7-8 as set forth hereinabove.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


September 11, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478